Citation Nr: 1520194	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-05 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including C7 cervical radiculopathy by electromyography (EMG), cervical bulging of C2-C3 and C3-C4 discs, a small central disc protrusion at C5-C6, and cervical myofascial pain syndrome, and including as due to service-connected right shoulder disability.

2.  Entitlement to service connection for a lumbar spine disability, including degenerative spondylosis with associated discogenic disease and lumbar myositis, and including as due to service-connected right shoulder disability.

3.  Entitlement to an evaluation higher than 20 percent for impingement syndrome of the right shoulder (right shoulder disability).

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran apparently served in the Puerto Rico Army National Guard from 1979 to 2004, with verified active service from January to April 1980 and active duty for training (ADUTRA) in September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the Veteran's case is currently with the VA RO in St. Petersburg, Florida.

An October 2008 rating decision denied service connection for cervical radiculopathy and an increased rating for right shoulder disability.  New evidence was added to the record.  An April 2009 rating decision confirmed and continued the denial of service connection for cervical radiculopathy and an increased rating for the right shoulder disability.  

In May 2009, the Veteran submitted additional medical evidence.  A November 2009 rating decision determined that new and material evidence was submitted to reopen the Veteran's claim for service connection for cervical radiculopathy, and denied his service connection and increased rating claims.  

An October 2010 rating decision denied service connection for a cervical spine disability, including C7 radiculopathy by EMG, cervical bulging of C2-C3 and C3-C4 discs, a small central disc protrusion at C5-C6, and cervical myofascial pain syndrome, and a lumbar spine disability, including degenerative spondylosis with associated discogenic disease and lumbar myositis, as due to service-connected right shoulder disability.

New and material evidence was received within one year of issuance of the October 2008 and April 2009 decisions to preclude finality pursuant to 38 C.F.R. § 3.156(b) (2014); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The Board will consider the Veteran's cervical spine disability claim on a de novo basis.

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in January 2015.  He cancelled the hearing.

Entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (200).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378(Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of right shoulder disability and is presumed to be seeking the maximum rating for the right shoulder disability.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability.  As such, entitlement to TDIU is also on appeal as part of the increased rating claim.

The issues of entitlement to an increased rating for right shoulder disability and a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current cervical spine disability, diagnosed as C7 cervical radiculopathy by EMG, cervical bulging of C2-C3 and C3-C4 discs, a small central disc protrusion at C5-C6, and cervical myofascial pain syndrome, that is proximately due to service-connected right shoulder disability.

2.  The Veteran has a current lumbar spine disability, diagnosed as degenerative spondylosis with associated discogenic disease and lumbar myositis, that is proximately due to service-connected right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts and Analysis

The record shows a current diagnosis of C7 cervical radiculopathy by EMG, cervical bulging of C2-C3 and C3-C4 discs, a small central dis protrusion at C5-C6, and cervical myofascial pain syndrome.  See April 2010 VA examination report.  The record also shows a current diagnosis of lumbar spine degenerative spondylosis with associated discogenic disease and lumbar myositis.  See October 2010 VA examination report. 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury.  There is conflicting evidence as to the latter element.

Service treatment records do not discuss complaints of, or treatment for, a lumbar spine disability, other than a notation on an August 1992 medical history report that the Veteran had a history of low back pain in 1970.

The service treatment records reflect the Veteran's treatment for a right shoulder injury in September 1997.  Starting in mid-1999, he was treated for neck and upper extremity radicular pain.  An August 26, 1999 clinical record shows that he was seen for follow up of chronic neck pain (in September 1997) and had right upper extremity radiculopathy.

A December 1999 magnetic resonance image (MRI) performed by VA showed minimal canal stenosis of the upper cervical spine.  An EMG performed at that time was normal.  

A Physical Profile was issued in January 2000 that restricted the Veteran's activity due to C5-C6 radiculopathy.  C5-C6 radiculopathy was diagnosed in a February 2000 clinical record.

An April 2000 service clinical record notes a history of shoulder and cervical trauma in September 1997 and the Veteran's complaint of pain radiating to his cervical and right upper extremity to his hand, with numbness, tingling, and weakness.

Service department records document treatment for cervical spine disability from 2002 to 2009.

The Veteran was examined by a VA neurosurgeon in March 2009 for complaints of radiating neck pain to his right shoulder and arm with occasional forearm and hand numbness.  His symptoms had been present since a 1997 accident.  The assessment was neck and shoulder pain and non-surgical treatment was recommended

An April 2009 private hospital record includes the Veteran's report of an eight-year history of neck and right shoulder pain.

In August 2009, a VA medical record indicates evidence of discogenic disease in the cervical area and an evaluation revealed evidence of possible lumbar involvement due to radiating low back pain.  

A September 2009 report of a MRI includes an impression of multilevel, multifactorial, degenerative changes in the lumbar spine.

A January 2010 private neurological evaluation includes the Veteran's history of a 1997 accident and complaints of neck, back, and shoulder pain for several years, that had worsened in the last four years.  Diagnoses include chronic cervical and lower back pain.

In statements dated in January 2010, the Veteran's wife and brothers reported that since his right shoulder injury, he had experienced severe right shoulder, cervical spine, and back, pain.  He had undergone shoulder surgery and been unable to use his right hand. 

In January 2010, M.E.F., M.ED., an independent medical evaluator with expertise in occupational medicine, noted his examination of the Veteran and review of enumerated medical records regarding the Veteran.

Dr. M.E.F. opined that the Veteran's cervical spine and back conditions were a result of the injury suffered during physical training in service (in September 1997), and reconfirmed by a physician at Rodriquez in February 2009.  According to Dr. M.E.F., it was well known in the medical profession that injuries like this can be detected at a later time, as happened in this case.  All the records the physician reviewed and physical examination findings confirmed that there was no other evidence to suggest any alternative etiology and to do so would be pure speculation.  

In an April 2010 VA examination report, the examiner diagnosed the Veteran with C7 radiculopathy by EMG, cervical bulge of C3-C3 and C3-C4, small disc protrusion at C5-C6, and cervical myofascial pain syndrome.  In the examiner's opinion, the Veteran's cervical spine disability was not caused by or a result of the service-connected right shoulder disability.  According to the examiner, there was no pathophysiologic relationship between the Veteran's cervical conditions and his right shoulder condition as they all had different etiologies unrelated to each other.

An October 2010 VA examination report notes the Veteran's history of back pain since 2008.  When low back pain was present, he also developed cervical and shoulder pain.  Diagnoses included lumbar spine degenerative spondylosis with associated discogenic disease and lumbar myositis.  The examiner opined that the Veteran's lumbar spine disability was not caused by or a result of the service-connected right shoulder disability.  According to the examiner, lumbar and shoulder conditions had different etiologies and anatomical conditions unrelated to each other.

As to the Veteran's claim regarding a cervical spine disability, the evidence in favor of a link between the current cervical spine disabilities and service, including service-connected disability, includes the Veteran's reports of episodic neck pain since shortly after his September 1997 right shoulder injury; the service and non-service medical records discussing his pain; and the January 2010 opinion from Dr. M.E.F.

The evidence against a nexus consists chiefly of the April 2010 VA examination report.  Although the VA examiner acknowledged the Veteran's report of cervical spine pain since soon after the right shoulder injury in service, he failed to acknowledge his report of continuity of symptoms.  See Dalton v. Peake, 21 Vet. App. 23 (2007).  Rather, the examiner found no evidence that there was a pathophysiologic relation between the cervical conditions and right shoulder condition as all had different etiologies, unrelated to each other.

The Board finds no reason to doubt the Veteran's reports that are entirely consistent with the circumstances of his service and the service treatment records.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

As to the Veteran's claim regarding a lumbar spine disability, the evidence in favor of a link between the current lumbar spine disability and service, including service-connected disability, includes the Veteran's report of lumbar pain associated with cervical and shoulder pain, the August 2009 medical record noting evidence of discogenic disease in the cervical area and possible lumbar involvement due to radiating low back pain, and the January 2010 opinion from Dr. M.E.F.

Dr. M.E.F. opined that it was well known in the medical profession that injuries such as the Veteran's can be detected at a later time, as happened in this case.  The physician noted that all the records he reviewed and physical examination findings confirmed that there was no other evidence to suggest any alternative etiology and to do so would be pure speculation.  The October 2010 VA examiner found otherwise.  The evidence is thus in equipoise.

Dr. M.E.F. identified the Veteran's current disabilities as cervical spine and back conditions caused by the service-connected right shoulder disability.  Cervical pain is noted since approximately 1999 and the Veteran reported having back problems since approximately 2008. 

This record is in at least equipoise as to whether the current cervical and lumbar spine disabilities are related to service including service-connected right shoulder disability.  38 C.F.R. § 3.310(a).  Resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and service connection is granted.


ORDER

Service connection for a cervical spine disability is granted.

Service connection for a lumbar spine disability is granted.


REMAND

The Veteran last underwent VA examination regarding his service-connected right shoulder disability in August 2008.  He was not afforded a VA examination in conjunction with his current increased rating claim.  This claim implies that the Veteran believes the disability has worsened since the last examination.  He is entitled to a contemporaneous examination.  Snuffer v. Gober, 10 Vet App 400 (1997).

In February 2011, the Social Security Administration (SSA) found the Veteran had been unable to work since May 2009.  He was considered totally disabled due, in part, to right shoulder impingement and cervical and low back pain.

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). There is no such opinion in the current record.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

It appears that the RO reviewed evidence not currently available to the Board.  The August 2014 supplemental statement of the case (SSOC) shows that the RO considered treatment records from the San Juan VA Healthcare System, dated from October 7, 2010 to May 23, 2011, and the Gainesville VA Healthcare System, dated from August 2, 2011 to June 19, 2014.  The Board is unable to locate any VA medical record dated after October 7, 2010 regarding the Veteran's treatment in his electronic file.  

Recent medical records regarding the Veteran's treatment in the Gainesville VA Healthcare System, dated since June 2014, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all records regarding the Veteran's treatment in the San Juan VA Healthcare System, dated from October 7, 2010 to May 23, 2011, and in the Gainesville VA Healthcare System, dated from August 2, 2011 to June 19, 2014; and obtain all medical records regarding his treatment in the VA Gainesville Healthcare System, dated since June 2014, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the above, afford the Veteran a VA examination to evaluate the current severity of his service-connected right shoulder disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims folder, including this remand, should be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

a. The ranges of right shoulder motion should be reported in degrees.  

b. The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Regulations and court decisions require the Board to obtain this information.

c. The examiner should report the angle of any ankylosis of the scapulohumeral articulation or any impairment of the humerus, clavicle, or scapula, if present.

d. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right shoulder impingement syndrome, low back and cervical spine disabilities would prevent him from engaging in gainful employment for which his education and occupational experience would otherwise qualify him. 

e. Reasons should be provided for all opinions. 

3. If, the Veteran's percentage rating(s) do not meet the requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of Compensation & Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

4. If any benefit on appeal remains denied, the AOJ should issue a SSOC (that includes consideration of entitlement to a TDIU, if that benefit is denied).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


